Name: Commission Regulation (EEC) No 2367/90 of 25 July 1990 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings
 Type: Regulation
 Subject Matter: competition;  documentation;  business organisation;  executive power and public service
 Date Published: nan

 14. 8 . 90 Official Journal of the European Communities No L 219/5 COMMISSION REGULATION (EEC) No 2367/90 of 25 July 1990 on the notifications, time limits and hearings provided for in Council Regulation (EEC) No 4064/89 on the control of concentrations between undertakings to notify renders the parties liable to a fine and may also entail civil law disadvantages for them ; whereas it is therefore necessary in the interests of legal certainty to define precisely the subject matter and content of the information to be provided in the noti ­ fication ; 3 . Whereas it is for the parties concerned to make full and honest disclosure to the Commission of the facts and circumstances which are relevant for taking a decision on the notified concentration ; 4. Whereas in order to simplify and expedite examina ­ tion of the notification it is desirable to prescribe that a form be used ; 5. Whereas since notification sets in motion legal time limits for initiating proceedings and for decisions, the conditions governing such time limits and the time when they become effective must also be deter ­ mined : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4064/89 of 21 December 1989 on the control of concentrations between undertakings ('), and in particular Article 23 thereof, Having regard to Council Regulation No 17 of 6 February 1962, First Regulation implementing Articles 85 and 86 of the Treaty (2), as last amended by the Act of Accession of Spain and Portugal , and in particular Article 24 thereof, Having regard to Council Regulation (EEC) No 1017/68 of 19 July 1968 applying rules of competition to transport by rail , road and inland waterway (3), as last amended by the Act of Accession of Spain and Portugal, and in parti ­ cular Article 29 thereof, Having regard to Council Regulation (EEC) No 4056/86 of 22 December 1986 laying down detailed rules for the application of Articles 85 and 86 of the Treaty to mari ­ time transport (4), and in particular Article 26 thereof, Having regard to Council Regulation (EEC) No 3975/87 of 14 December 1987 laying down detailed rules for the application of the competition rules to undertakings in air transport ^, and in particular Article 19 thereof, Having consulted the Advisory Committee on Concentra ­ tions, as well as the Advisory Committees on Restrictive Practices and Monopolies in the Transport Industry, in Maritime Transport and in Air Transport, 1 . Whereas Article 23 of Regulation (EEC) No 4064/89 empowers the Commission to adopt implementing provisions concerning the form, content and other details of notifications pursuant to Article 4, time limits pursuant to Article 10, and hearings pursuant to Article 18 ; 2, Whereas Regulation (EEC) No 4064/89 is based on the principle of compulsory notification of concentra ­ tions before they are put into effect ; hereas, on the one hand, a notification has important legal conse ­ quences which are favourable to the parties, while, on the other hand, failure to comply with the obligation 6. Whereas rules must be laid down in the interests of legal certainty for calculating the time limits provided for in Regulation (EEC) No 4064/89 ; whereas in particular the beginning and end of the period and the circumstances suspending the running of the period must be determined ; whereas the provisions should be based on the principles of Regulation (EEC, Euratom) No 1182/71 of 3 June 1971 determi ­ ning the rules applicable to periods, dates and time limits (6), subject to certain adaptations made neces ­ sary by the exceptionally short legal time limits referred to above ; 7. Whereas the provisions relating to the Commission's procedure must be framed in such way as to safe ­ guard fully the right to be heard and the rights of defence ; 8 . Whereas the Commission will give the parties concerned, if they so request, an opportunity before notification to discuss the intended concentration informally and in strict confidence ; whereas in addi ­ tion it will, after notification, maintain close contact with the parties concerned to the extent necessary to discuss with them any practical or legal problems which it discovers on a first examination of the case and if possible to remove such problems by mutual agreement ; (') OJ No L 395, 30 . 12. 1989, p. 1 . (2) OJ No 13, 21 . 2. 1962, p. 204/62. (') OJ No L 175, 23 . 7 . 1968 , p. 1 . (4) OJ No L 378 , 31 . 12. 1986, p. 4. 5) OJ No L 374, 31 . 12. 1987, p. 1 . (6) OJ No L 124, 8 . 6. 1971 , p. 1 . No L 219/6 Official Journal of the European Communities 14. 8 . 90 3 . Joint notifications should be submitted by a joint representative who is authorized to transmit and to receive documents on behalf of all notifying parties . Article 2 Submission of notifications 1 . Notifications shall be submitted in the manner pres ­ cribed by form CO as shown in Annex I. Joint notifica ­ tions shall be submitted on a single form. 2. Twenty copies of each notification and fifteen copies of the supporting documents shall be submitted to the Commission at the address indicated in form CO. 3 . The supporting documents shall be either originals or copies of the originals ; in the latter case the notifying parties shall confirm that they are true and complete . 4. Notifications shall be in one of the official languages of the Community. This language shall also be the language of the proceeding for the notifying parties. Supporting documents shall be submitted in their original language. Where the original language is not one of the official languages, a translation into the language of the proceeding shall be attached. 9. Whereas in accordance with the principle of the right to be heard, the parties concerned must be given the opportunity to submit their comments on all the objections which the Commission proposes to take into account in its decisions ; 10. Whereas third parties having sufficient interest must also be given the opportunity of expressing their views where they make a written application ; 11 . Whereas the various persons entitled to submit comments should do so in writing, both in their own interest and in the interest of good administration, without prejudice to their right to request an oral hearing where appropriate to supplement the written procedure ; whereas in urgent cases, however, the Commission must be able to proceed immediately to oral hearings of the parties concerned or third parties ; hereas in such cases the persons to be heard must have the right to confirm their oral statements in writing ; 1 2 . Whereas it is necessary to define the rights of persons who are to be heard, to what extent they should be granted access to the Commission's file and on what conditions they may be represented or assisted ; 13 . Whereas it is also necessary to define the rules for fixing and calculating the time limits for reply fixed by the Commission ; 14. Whereas the Advisory Committee on Concentrations shall deliver its opinion on the basis of a preliminary draft decision ; whereas it must therefore be consulted on a case after the inquiry in to that case has been completed ; whereas such consultation does not, however, prevent the Commission from re-opening an inquiry if need be, Article 3 Information to be provided 1 . Notifications shall contain the information requested by form CO. The information must be correct and complete. 2 . Material changes in the facts specified in the notifi ­ cation which the notifying parties know or ought to have known must be communicated to the Commission volun ­ tarily and without delay. 3 . Incorrect or misleading information shall be deemed to be incomplete information . HAS ADOPTED THIS REGULATION : SECTION I NOTIFICATIONS Article 4 Effective date of notifications 1 . Subject to paragraph 2 notifications shall become effective on the date on which they are received by the Commission . 2 . Subject to paragraph 3, where the information contained in the notification is incomplete in a material respect, the Commission shall without delay inform the notifying parties or the joint representative in writing and shall fix an appropriate time limit for the completion of the informaion ; in such cases, the notification shall become effective on the date on which the complete information is received by the Commission . Article 1 Persons entitled to submit notifications 1 . Notifications shall be submitted by the persons or undertakings referred to in Article 4 (2) of Regulation (EEC) No 4064/89 . 2 . Where notifications are signed by representatives of persons or of undertakings, such representatives shall produce written proof that they are authorized to act. 14. 8 . 90 Official Journal of the European Communities No L 219/7 3. The Commission may dispense with the obligation to provide any particular information requested by form CO where the Commission considers that such infor ­ matin is not necessary for the examination of the case . 4. The Commission shall without delay acknowledge in writing to the notifying parties or the joint representa ­ tive receipt of the notification and of any reply to a letter sent by the Commission pursuant to paragraph 2 above. Article 5 Conversion of notifications 1 . Where the Commission finds that the operation notified does not constitute a concentration within the meaning of Article 3 of Regulation (EEC) No 4064/89 it shall inform the notifying parties or the joint representa ­ tive in writing. In such a case, the Commission may, if requested by the notifying parties, as appropriate and subject to paragraph 2 below, treat the notification as an application within the meaning of Article 2 or a notifica ­ tion within the meaning of Article 4 of Regulation No 17, as an application within the meaning of Article 12 or a notification within the meaning of Article 14 of Regula ­ tion (EEC) No 1017/68 , as an application within the meaning of Article 12 of Regulation (EEC) No 4056/86 or as an application witin the meaning of Article 3 (2) or of Article 5 of Regulation (EEC) No 3975/87. 2. In cases referred to in paragraph 1 , second sentence, the Commission may require that the information given in the notification be supplemented within an appropriate time limit fixed by it in so far as this is necessary for assessing the operation on the basis of the abovemen ­ tioned Regulations . The application or notification shall be deemed to fulfil the requirements of such Regulations from the date of the original notification where the addi ­ tional information is received by the Commission within the time limit fixed. Article 7 End of the time limit 1 . The period referred to in the first subparagraph of Article 10 ( 1 ) of Regulation (EEC) No 4064/89 shall end with the expiry of the day which in the month following that in which the period began falls on the same date as the day from which the period runs . Where such a day does not occur in that month, the period shall end with the expiry of the last day of that month. 2. The period referred to in the second sub-paragraph of Article 10 ( 1 ) of Regulation (EEC) No 4064/89 shall end with the expiry of the day which in the sixth week following that in which the period began is the same day of the week asthe day from which the period runs. 3. The period referred to in Article 1 0 (3) of Regulation (EEC) No 4Q64/89 shall end with the expiry of the day which in the fourth month following that in which the period began falls on the same date as the day from which the period runs. Where such a day does not occur in that month, the period shall end with the expiry of the last day of that month. 4. Where the last day of the period is not a working day within the meaning of Article 19 , the period shall end with the expiry of the following working day. 5 . Paragraphs 2 to 4 above shall be subject to the provi ­ sions of Article 8 . Article 8 Addition of holidays Where public holidays or other holidays of the Commis ­ sion as defined in Article 19 fall within the periods referred to in Article 10 ( 1 ) and in Article 10 (3) of Regu ­ lation (EEC) No 4064/89, these periods shall be extended by a corresponding number of days. Article 9 Suspension of the time limit 1 . The period referred to in Article 10 (3) of Regulation (EEC) No 4064/89 shall be suspended where the Commission, pursuant to Articles 11 (5) or 13 (3) of the same Regulation, has to take a decision because : (a) Information which the Commission has requested pursuant to Article 11 (2) of Regulation (EEC) No 4064/89 from an undertaking involved in a concentra ­ tion is not provided or not provided in full within the time limit fixed by the Commission ; (b) an undertaking involved in the concentration has refused to submit to an investigation deemed neces ­ sary by the Commission on the basis of Article 13 ( 1 ) of Regulation (EEC) No 4064/89 or to cooperate in the carrying out of such an investigation in accor ­ dance with the abovementioned provision ; (c) the notifying parties have failed to inform the Commission of material changes in the facts specified in the notification. SECTION II TIME LIMITS FOR INITIATING PROCEEDINGS AND FOR DECISIONS Article 6 Beginning of the time limit 1 . The periods referred to in Article 10 ( 1 ) of Regula ­ tion (EEC) No 4064/89 shall start at the beginning of the day following the effective date of the notification, within the meaning of Article 4 (1 ) and (2) of this Regulation . 2. The period referred to in Article 10 (3) of Regulation (EEC) No 4064/89 shall start at the beginning of the day following the day on which proceedings were initiated. 3. Where the first day of a period is not a working day within the meaning of Article 19, the period shall start at the beginning of the following working day. No L 219/8 Official Journal of the European Communities 14. 8 . 90 2. The period referred to in Article 10 (3) of Regulation (EEC) No 4064/89 shall be suspended : (a) in the cases referred to in subparagraph 1 (a) above, for the period between the end of the time limit fixed in the request for information and the receipt of the complete and correct information required by deci ­ sion ; (b) in the cases referred to in subparagraph 1 (b) above, for the period between the unsuccessful attempt to carry out the investigation and the completion of the investigation ordered by decision ; (c) in the cases referred to in subparagraph 1 (c) above, for the period between the occurrence of the change in the facts referred to therein and the receipt of the complete and correct information requested by deci ­ sion or the completion of the investigation ordered by decision . 3 . The suspension of the time limit shall begin on the day following that on which the event causing the suspension occurred. It shall end with the expiry of the day on which the reason for suspension is removed. Where such day is not a working day within the meaning of Article 19, the suspension of the time limit shall end with the expiry of the following working day. Article 10 Compliance with the time limit The time limits referred to in Article 10 ( 1 ) and (3) of Regulation (EEC) No 4064/89 shall be met where the Commission has taken the relevant decision before the end of the period . Notification of the decision to the undertakings concerned must follow without delay. SECTION III HEARING OF THE PARTIES AND OF THIRD PARTIES Article 11 Decisions on the suspension of concentrations 1 . Where the Commission intends to take a decision under Article 7 (2) of Regulation (EEC) No 4064/89 or a decision under Article 7 (4) of that Regulation which adversely affects the parties, it shall, pursuant to Article 1 8 ( 1 ) of that Regulation, inform the parties concerned in writing of its objections and shall fix a time limit within which they may make known their views. 2. Where the Commission pursuant to Article 18 (2) of Regulation (EEC) N ° 4064/89 has taken a decision referred to in paragraph 1 provisionally without having given the parties concerned the opportunity to make known their views, it shall without delay and in any event before the expiry of the suspension send them the text of the provisional decision and shall fix a time limit within which they may make known their views. Once the parties concerned have made known their views, the Commission shall take a final decision annul ­ ling, amending or confirming the provisional decision . Where the parties concerned have not made known their view within the time limit fixed, the Commission's provi ­ sional decision shall become final with the expiry of that period. 3 . The parties concerned shall make known their views in writing or orally within the time limit fixed. They may confirm their oral statements in wrting. Article 12 Decisions on the substance of the case 1 . Where the Commission intends to take a decision pursuant to Article 8 (2), second subparagraph, Article 8 (3) (4) and (5), Article 14 or Article 1 5 of Regulation (EEC) No 4064/89, it shall, before consulting the Advisory Committee on Concentrations, hold a hearing of the parties concerned pursuant to Article 18 of that Regula ­ tion . 2. The Commission shall inform the parties concerned in writing of its objections. The communication shall be addressed to the notifying parties or to the joint represen ­ tative. The Commission shall, when giving notice of objections, fix a time limit within which the parties concerned may inform the Commission of their views. 3. Having informed the parties of its objections, the Commission shall upon request give the parties concerned access to the file for the purposes of preparing their observations. Documents shall not be accessible in so far as they contain business secrets of other parties concerned or of third parties, or other confidential infor ­ mation including sensitive commercial information the disclosure of which would have a significant adverse effect on the supplier of such information or where they are internal documents of the authorities. 4 . The parties concerned shall , within the time limit fixed, make known in writing their views on the Commis ­ sion's objections. The may in their written comments set out all matters relevant to the case and may attach any relevant documents in proof of the facts set out. They may also propose that the Commission hear persons who may corroborate those facts . Article 13 Oral hearings 1 . The Commission shall afford parties concerned who have so requested in their written comments the opportu ­ nity to put forward their arguments orally, if those persons show a sufficient interest or if the Commission proposes to impose a fine or periodic penalty payment on them. It may also in other cases afford the parties concerned the opportunity of expressing their views orally. 2 . The Commission shall summon the persons to be heard to attend on such date as it shall appoint. 3 . It shall forthwith transmit a copy of the summons to the competent authorities of the Member States, who may appoint an official to take part in the hearing. 14. 8 . 90 Official Journal of the European Communities No L 219/9 (a) delivery by hand against receipt ; (b) registered letter with acknowledgement of receipt ; (c) telefax with a request for acknowledgement of receipt ; (d) telex. 2. Subject to Article 18 ( 1 ), paragraph 1 above also applies to the transmission of documents from the parties concerned or from third parties to the Commission . 3. Where a document is sent by telex or by telefax, it shall be presumed that it has been received by the addressee on the day on which it was sent. Article 1 7 Setting of time limits 1 . In fixing the time limits provided for in Articles 4 (2), 5 (2), 11 (1 ) and (2), 12 (2) and 1 5 ( 1 ), the Commission shall have regard to the time required for preparation of statements and to the urgency of the case. It shall also take account of public holidays in the country of receipt of the Commission's communication. 2. The day on which the addressee received a commu ­ nication shall not be taken into account for the purpose of fixing time limits Article 14 Hearings 1 . Hearings shall be conducted by persons appointed by the Commission for that purpose . 2. Persons summoned to attend shall either appear in person or be represented by legal representatives or repre ­ sentatives authorized by their constitution . Undertakings and associations of undertakings may be represented by a duly authorized agent appointed from among their permanent staff. 3 . Persons heard by the Commission may be assisted by lawyers or university teachers who are entitled to plead before the Court of Justice of the European Communities in accordance with Article 17 of the Protocol on the Statute (EEC) of the Court of Justice, or by other qualified persons. 4. Hearings shall not be public. Persons shall be heard separately or in the presence of other persons summoned to attend. In the latter case, regard shall be had to the legitimate interest of the undertakings in the protection of their business secrets. 5 . The statements made by each person heard shall be recorded. Article 15 Hearing of third parties 1 . If natural or legal persons showing a sufficient inte ­ rest, and especially members of the administrative or management organs of the undertakings concerned or recognized workers' representatives of those undertakings, apply in writing to be heard pursuant to the second sentence of Article 18 (4) ... of " Regulation (EEC) No 4064/89, the Commission shall inform them in writing of the nature and subject matter of the procedure and shall fix a time limit within which they may make known their views. 2. The third parties referred to in paragraph 1 above shall make known their views in writing or orally within the time limit fixed. They may confirm their oral state ­ ments in writing. 3 . The Commission may likewise afford to any other third parties the opportunity of expressing their views. Article 18 Receipt of documents by the Commission 1 . Subject to Article 4 ( 1 ), notifications must be deli ­ vered to the Commission at the address indicated in form CO or have been dispatched by registered letter before expiry of the period referred to in Article 4(1 ) of Regula ­ tion (EEC) No 4064/89. Additional information requested to complete notifications pursuant to Article 4 (2) or to supplement notifications pursuant to Article 5 (2) of this Regulation must reach the Commission at the aforesaid or have been dispatched by registered letter before the expiry of the time limit fixed in each case . Written comments on Commission communications pursuant to Articles 1 1 ( 1 ) and (2), 12 (2) and 15 ( 1 ) must be delivered to the Commission at the aforesaid address before the time limit fixed in each case. 2. Where the last day of a period referred to in para ­ graph 1 is a day by which documents must be received and that day is not a working day within the meaning of Article 19, the period shall end with the expiry of the following working day. 3. Where the last day of a period referred to in para ­ graph 1 is a day by which documents must be dispatched and that day is a Saturday, Sunday or public holiday in the country of dispatch, the period shall end with the expiry of the following working day in that country. SECTION IV MISCELLANEOUS PROVISIONS Article 16 Transmission of documents 1 . Transmission of documents and summonses from the Commission to the addressees may be effected in any of the following ways : No L 219/ 10 Official Journal of the European Communities 14. 8 . 90 Article 19 Definition of Commission working days The term 'working days' in Articles 6 (3), 7 (4), 9 (3) arid 1 8 (2) means all days other than Saturdays, Sundays, public holidays set out in Annex II and other holidays as determined by the Commission and published in the Official Journal of the European Communities before the beginning of each year. Article 20 Entry into force This Regulation shall enter into force on 21 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1990 . For the Commission Leon BRITTAN Vice-President 14. 8 . 90 Official Journal of the European Communities No L 219/ 11 ANNEX I FORM CO RELATING TO THE NOTIFICATION OF A CONCENTRATION PURSUANT TO COUNCIL REGULATION (EEC) No 4064/89 A. Introduction This form specifies the information to be provided by an undertaking or undertakings when notifying the Commission of a concentration with a Community dimension . A 'concentration' is defined in Article 3 and 'Community dimension' by Article 1 of Regulation (EEC) No 4064/89. Your attention is particularly drawn to Regulation (EEC) No 4064/89 and to Commission Regulation (EEC) No 2367/90. In particular you should note that : (a) all information requested by this form must be provided. However if, in good faith, you are unable to provide a response to a question or can only respond to a limited extent on the basis of available infor ­ mation, indicate this and give reasons. If you consider that any particular information requested by this form may not be necessary for the Commission's examination of the case, you may ask the Commission to dispense with the obligation to provide that information, under Article 4 (3) of Regulation (EEC) No 2367/90 ; (b) unless all sections are completed in hill or good reasons are given explaining why it has not been possible to complete unanswered questions (for example, because of the unavailability of information on a target company during a contested bid) the notification will be incomplete and will only become effec ­ tive on the date on which all the information is received. The notification will be deemed to be incom ­ plete if information is incorrect or misleading ; (c) incorrect or misleading information where supplied intentionally or negligently could make you liable to a fine. B. Who must notify In the case of a merger (within the meaning of Article 3 ( 1 ) (a) of Regulation (EEC) No 4064/89 or the acqui ­ sition of joint control in a undertaking within the meaning of Article 3 (1 ) (b) of Regulation (EEC) No 4064/89, the notification shall be completed joindy by the parties to the merger or by those acquiring joint control as the case may be. In the case of the acquisition of a controlling interest in an undertaking by another, the acquirer must complete the notification . In the case of a public bid to acquire an undertaking, the bidder must complete the notification. Each party completing the notification is responsible for the accuracy of the information which it provides . For the purposes of this form 'the parties to the concentration' ('the parties') includes the undertaking in which a controlling interest is being acquired or which is the subject of a public bid. C. Supporting documentation The completed notification must be accompanied by the following : (a) copies of the final or most recent versions of all documents bringing about the concentration, whether by agreement between the parties concerned, acquisition of a controlling interest or a public bid ; (b) in a public bid, a copy of the offer document. If unavailable on notification it should be submitted as soon as possible and not later than when it is; posted to shareholders ; (c) copies of the most recent annual reports and accounts of all the parties to the concentration ; (d) copies of reports or analyses which have been prepared for the purposes of the concentration and from which information has been taken in order to provide the information requested in sections 5 and 6 ; No L 219/ 12 Official Journal of the European Communities 14. 8 . 90 (e) a list and short description of the contents of all other analyses, reports, studies and surveys prepared by or for any of the notifying parties for the . purpose of assessing or analysing the proposed concentration with respect to competitive conditions, competitors (actual and potential), and market conditions . Each item in the list must include the name and position held of the author. D. How to notify The notification must be completed in one of the official languages of the European Community. This language shall thereafter be the language of the proceeding for all notifying parties . The information requested by this form is to be set out using the sections and paragraph numbers of the form . Supporting documents shall be submitted in their original language ; where this is not an official language of the Community they shall be translated, into the language of the proceeding (Article 2 (4) of Regulation (EEC) No 2367/90). The supporting documents may be originals or copies of the originals . In the latter case the notifying party shall confirm that they are true and complete . The financial data requested in Section 2.4 below must be provided in Ecus at the average conversion rates prevailing for the years or other period in question . Twenty copies of each notification and fifteen copies of all supporting documents must be provided. The notification should be sent to : Commission of the European Communities, Directorate General for Competition (DG IV), Merger Task Force (Cort. 150), 200, rue de la Loi, B- 1 049 Brussels ; or be delivered by hand during normal Commission working hours at the following address : Commission of the European Communities, Directorate General for Competition (DG IV), Merger Task Force, 150, avenue de Cortenberg, B-1040 Brussels . E. Secrecy Article 214 of the Treaty and Article 17 (2) of Regulation (EEC) No 4064/89 require the Commission and the Member States, their officials and other servants not to disclose information they have acquired through the application of the Regulation of the kind covered by the obligation of professional secrecy. The same principle must also apply to protect confidentiality as between notifying parties. If you believe that your interests would be harmed if any of the information you are asked to supply was to be published or otherwise divulged to other parties; submit this information separately with each page clearly marked 'Business secrets '. You should also give reasons why this information should not be divulged or published. In the case of mergers or joint acquisitions, or in other cases where the notification is completed by more than one of the parties, business secrets may be submitted under separate cover, and referred to in the notifi ­ cation as an annex. In such cases the notification will be considered complete on receipt of all the annexes. F. References All references contained in this form are to the relevant articles and paragraphs of Council Regulation (EEC) No 4064/89 . 14. 8 . 90 Official Journal of the European Communities No L 219/ 13 SECTION 1 1.1 . Information on notifying party (or parties) Give details of : 1.1.1 . name and address of undertaking, 1.1.2. nature of the undertaking's business, 1.1.3. name, address, telephone, fax and/or telex of, and position held by, the person to be contacted. 1.2. Information on other parties to the concentration ^)^) For each party to the concentration (except the notifying party) give details of : 1.2.1 . name and address of undertaking, 1.2.2. nature of the undertaking's business, 1.2.3 . name, address, telephone, fax and/or telex of, and in position held by, the person to be contacted. 1 .3 . Address for service Give an address in Brussels if available to which all communications may be made and: documents delivered in accordance with Article 1 (4) of Commission Regulation (EEC) No 2367/90. 1.4. Appointment of representatives Article 1 (2) of Commission Regulation (EEC) 2367/90 states that where notifications are signed by representatives of undertakings, such representatives shall produce written proof that they are autho ­ rized to act. Such written authorization must accompany the notification and the following details of the representatives of the notifying party or parties and other parties to the concentration are to be given below : 1.4.1 . is this a joint notification ? 1.4.2. if 'yes', has a joint representative been appointed ? if 'yes', please give the details requested in 1.4.3 to 1.4.6 below ; if 'no', please give details of the representatives who have been authorized to act for each of the parties to the concentration indicating who they represent ; 1 .4.3 . name of representative ; 1 .4.4. address of representative ; 1.4.5. name of person to be contacted (and address if different from 1.4.4); 1.4.6. telephone, telefax and/or telex. SECTION 2 Details of the concentration 2.1 . Briefly describe the nature of the concentration being notified. In doing so state :  whether the proposed concentration is a full legal merger, an acquisition, a concentrative joint venture or a contract or other means conferring direct or indirect control within the meaning of Article 3 (3);  whether the whole or parts of parties are subject to the concentration ;  whether any public offer for the securities of one party by another has the support of the former's supervisory boards of management or other bodies legally representing the party concerned. 2.2. List the economic sectors involved in the concentration. 2.3 . Give &amp; brief explanation of the economic and financial details of the concentration. In doing so provide, where relevant, information about the following :  any financial or other support received from whatever source (including public authorities) by any of the parties and the nature and amount of this support,  the proposed or expected date of any major events designed to bring about the completion of the concentration,  the proposed structure of ownership and control after the completion of the concentration. (') A concentration is defined in Article 3. (J) This includes the target company in the case of a contested bid, in which case the details should be completed as far as is possible. No L 219/ 14 Official Journal of the European Communities 14. 8 . 90 2.4. For each of the parties, the notifying party shall provide the following data for the last three financial years : 2.4.1 . worldwide turnover ('), 2.4.2. Community-wide turnover (') (2), 2.4.3 . turnover in each Member State (') (2), 2.4.4. the Member State , if any, in which more than two-thirds of Community-wide turnover is achi ­ eved (') (2), 2.4.5. profits before tax worldwide (3), 2.4.6. number of employees worldwide (4). SECTION 3 Ownership and control (*) For each of the parties provide a list of all undertakings belonging to the same group. This list must include : 3.1 . all undertakings controlled by the parties, directly or indirectly, within the meaning of Article 3 (3) ; 3.2. all undertakings or persons controlling the parties directly or indirectly within the meaning of Article 3(3); 3.3 . for each undertaking or person identified in 3.2 above, a complete list of all undertakings controlled by them directly or indirectly, within the meaning of Article 3 (3). For each entry to the list the nature and means of control shall be specified ; 3.4. provide details of acquisitions made during the last three years by the groups identified above, of undertakings active in affected markets as defined in section 5 below. The information sought in this section may be illustrated by the use of charts or diagrams where this helps to give a better understanding of the pre-concentration structure of ownership and control of the underta ­ kings. SECTION 4 Personal and financial links With respect to each undertaking or person disclosed in response to Section 3 provide : 4.1 . a list of all other undertakings which are active on affected markets (affected markets are defined in section 5) in which the undertakings of the group hold individually or collectively 1 0 % or more of the voting rights or issued share capital . In each case state the percentage held ; 4.2. a list of all other undertakings which are active on affected markets in which the persons disclosed in response to Section 3 hold 10 % or more of the voting rights or issued share capital . In each case state the percentage held ; 4.3 . a list for each undertaking of the members of their boards of management who are also members of the boards of management or of the supervisory boards of any other undertaking, which is active on affected markets ; and (where applicable) for each undertaking a list of the members of their supervi ­ sory boards who are also members of the boards of management of any other undertaking which is active on affected markets ; in each case stating the name of the other undertaking and the position held. Information provided here may be illustrated by the use of charts or diagrams where this helps to give a better understanding. (') See Article 5 for the definition of turnover and note the special provisions for credit, insurance , other financial institu ­ tions and joint undertakings . For insurance undertakings, credit and other financial institutions, Community-residents and residents of a Member State are defined as natural or legal persons having their residence in a Member State, thereby following the respective national legislation . The corporate customer is to be treated as resident in the country in which it is legally incorporated. For the calculation of turnover, the notifying party should also refer to the examples : guidance note l for credit and other financial institutions ; guidance- note II . for insurance undertakings ; guidance note III for joint undertakings. ( 2) See guidance note IV' for the calculation of turnover in one Member State with respect to Community-wide turnover. (') 'Profits before tax' shall comprise profit on ordinary activities before tax on profit. (4) Employees shall comprise all persons employed in the enterprise who have a contract of employment and receive remu ­ neration . (') See Article 3 (3) to (5). 14. 8 . 90 Official Journal of the European Communities No L 219/ 15 SECTION 5 Information on affected markets The notifying party shall provide the data requested having regard to the following definitions : PRODUCT MARKETS A relevant product market comprises all those products and/or services which are regarded as interchange ­ able or substitutable by the consumer, by reason of the products' characteristics, their prices and their intended use. A relevant product market may in some cases be composed of a number of individual product groups . An individual product group is a product or small group of products which present largely identical physical or technical characteristics and are fully interchangeable . The difference between products within the group will be small and usually only a matter of brand and/or image. The product market will usually be the classifica ­ tion used by the undertaking in its marketing operations. RELEVANT GEOGRAPHIC MARKET The relevant geographic market comprises the area in which the undertakings concerned are involved in the supply of products or services, in which the conditions of competition are sufficiently homogeneous and which can be distinguished from neighbouring areas because, in particular, conditions of competition are appreciably different in those areas . Factors relevant to the assessment of the relevant geographic market include the nature and characteristics of the products or services concerned, the existence of entry barriers or consumer preferences, appreciable diffe ­ rences of the undertakings' market shares between neighbouring areas or substantial price differences. AFFECTED MARKETS Affected markets consist of relevant product markets or individual product groups, in the Common Market or a Member State or, where different, in any relevant geographic market where : (a) two or more of the parties (including undertakings belonging to the same group as defined in Section 3) are engaged in business activities in the same product market or individual product group and where the concentration will lead to a combined market share of 10 % or more. These are horizontal relationships ; or - (b) any of the parties (including undertakings belonging to the same group as defined in Section 3) is engaged in business activities in a product market which is upstream or downstream of a product market or individual product group in which any other party is engaged and any of their market shares is 10 % or more, regardless of whether there is or is not any existing supplier/customer relationship between the parties concerned. These are vertical relationships. I. Explanation of the affected relevant product markets 5.1 . Describe each affected relevant product market and explain why the products and/or services in these markets are included (and why others are excluded) by reason of their characteristics, their prices and their intended use. 5.2. List - the individual product groups defined internally by your undertaking for marketing purposes which are covered by each relevant product market described under 5.1 above. II . Market data on affected markets For each affected relevant product market and, where different, individual product group, for each of the last three financial years : (a) for the Community as a whole ; (b) individually for each Member State where the parties (including undertakings belonging to the same group as defined in Section 3) do business ; No L 219/16 Official Journal of the European Communities 14. 8 . 90 (c) and where different, for any relevant geographic market, provide the following : 5.3 . an estimate of the value of the market and, where appropriate , of the volume (for example in units shipped or delivered) of the market (')  If available, include statistics prepared by other sources to illustrate your answers. Also provide a forecast of the evolution of demand on the affected markets ; 5.4. the turnover of each of the groups to which the parties belong (as defined in Section 3) ; 5.5 . an estimate of the market share of each of the groups to which the parties belong ; 5.6 . an estimate of the market share (in value and where appropriate volume) of all competitors having at least 10 % of the geographic market under consideration . Provide the name, address and telephone number of these undertakings ; 5.7. a comparison of prices charged by the groups to which the parties belong in each of the Member States and a similar comparison of such price levels between the Community and its major trading partners (eg the United States, Japan and EFTA) ; 5.8 . an estimate of the value (and where appropriate volume) and source of imports to the relevant geographic market ; 5.9. the proportion of such imports that are derived from the groups to which the parties belong ; 5.10 . an estimate of the extent to which any of these imports are affected by any tariff or non-tariff barriers to trade. III . Market data on conglomerate aspects In the absence of horizontal or vertical relationships, where any of the parties (including undertakings belonging to the same group as defined in Section 3) holds a market share of 25 % or more for any product market or individual product group, provide the following information : 5.11 . a description of each relevant product market and explain why the products and/or services in these markets are included (and why others are excluded) by reason of their characteristics, their prices and their intended use ; 5.12 . a list of the individual product groups defined internally by your undertaking for marketing purposes which are covered by each relevant product market described ; 5.13 . an estimate of the value of the market and the market shares of each of the groups to which the parties belong for each affected relevant product market and, where different, individual product group, for the last financial year : (a) for the Community as a whole ; (b) individually for each Member State where the groups to which the parties belong do business ; (c) and where different, for any relevant geographic market. In each response in Section 5 the notifying party shall explain the basis of the estimates used or assumptions made. SECTION 6 General conditions in affected markets The following information shall be provided in relation to the affected relevant product markets and, where different, affected individual product groups : RECORD OF MARKET ENTRY 6.1 . Over the last five years (or a longer period if this is more appropriate) has there been any significant entry to these markets in the Community ? If the answer is 'yes', provide information on these entrants , estimating their current market shares. (') The value and volume of a market should reflect output less exports plus imports for the geographic market under consi ­ deration . 14. 8 . 90 Official Journal of the European Communities No L 219/ 17 62, In the opinion of the notifying party are there undertakings (including those at present operating only in extra-Community markets) that could enter the Community's markets ? If the answer is 'yes', provide information on these potential entrants. 6.3 . In the opinion of the notifying party what is the likelihood of significant market entry over the next five years ? FACTORS INFLUENCING MARKET ENTRY 6.4. Describe the various factors influencing entry into affected markets that exist in the present case, exam ­ ining entry from both a geographical and product viewpoint. In so doing take account of the following where appropriate :  the total costs of entry (capital, promotion, advertising, necessary distribution systems, servicing etc .) on a scale equivalent to a significant viable competitor, indicating the market share of such a competitor ;  to what extent is entry to the markets influenced by the requirement of government authorization or standard setting in any form ? Are there any legal or regulatory controls on entry to these markets ?  to what extent is entry to the markets influenced by the availability of raw materials ?  to what extent is entry to the markets influenced by the length of contracts between an undertaking and its suppliers and/or customers ?  describe the importance of licensing patents, know-how and other rights in these markets. VERTICAL INTEGRATION 6.5. Describe the nature and extent of vertical integration of each of the parties. RESEARCH AND DEVELOPMENT 6.6. Give an account of the importance of research and development in the ability of a firm operating on the relevant market to compete in the long term. Explain the nature of the research and development in affected markets carried out by the undertakings to the concentration. In so doing take account of the following where appropriate :  the research and development intensities (') for these markets and the relevant research and develop ­ ment intensities for the parties concerned ;  the course of technological development for these markets over an appropriate time period (inclu ­ ding developments in products and/or services, production processes, distribution systems etc);  the major innovations that have been made in these markets over this time period and the under ­ takings responsible for these innovations ;  the cycle of innovation in these markets and where the parties are in this cycle of innovation ;  describe the extent to which the parties concerned are licensees or licensors of patents, know-how and other rights in affected markets. DISTRIBUTION AND SERVICE SYSTEMS 6.7 . Explain the distribution channels and service networks that exist on the affected markets. In so doing take account of the following where appropriate :  the distribution systems prevailing on the market and their importance. To what extent is distribu ­ tion performed by third parties and/or undertakings belonging to the same group as the parties as disclosed in Section 3 ?  the service networks (for example maintenance and repair) prevailing and their importance in these markets . To what extent are such services performed by third parties and/or undertakings belonging to the same group as the parties as disclosed in Section 3 ? (') Research and development intensity is defined as research and development expenditure as a proportion of turnover. No L 219/18 14. 8 . 90Official Journal of the European Communities COMPETITIVE ENVIRONMENT 6.8 . Give details (names, addresses and contacts) of the five largest suppliers to the notifying parties and their individual share of the purchases of the notifying parties. 6.9 . Give details (names, addresses and contacts) of the five largest customers of the notifying parties and their individual share of the sales of the notifying parties. 6.10 . Explain the structure of supply and demand in affected markets. This explanation should allow the Commission further to appreciate the competitive environment in which the parties carry out their business. In so doing take account of the following where appropriate :  the phases of the markets in terms of, for example, take-off, expansion, maturity and decline . In the x opinion of the notifying party, where are the affected products in these phases ?  the structure of supply. Give details of the various identifiable categories that comprise the supply side and describe the 'typical supplier' of each category ;  the structure of demand. Give details of the various identifiable groups that comprise the demand side and describe the 'typical customer' of each group ;  whether public authorities, government agencies or state enterprises or similar bodies are important participants as sources of supply or demand. In any instance where this is so give details of this participation ; the total Community-wide capacity for the last three years. Over the period what proportion of this capacity is accounted for by the parties and what have been their rates of capacity utilization ? COOPERATIVE AGREEMENTS 6.1 1 . To what extent do cooperative agreements (horizontal and/or vertical) exist in the affected markets ? 6.12. Give details of the most important cooperative agreements engaged in by the parties in the affected markets, such as licensing agreements, research and development, specialization, distribution, long ­ term supply and exchange of information agreements. TRADE ASSOCIATIONS 6.13. List the names and addresses of the principal trade associations in the affected markets. WORLDWIDE CONTEXT 6.14. Describe the worldwide context of the proposed concentration indicating the position of the parties in this market. SECTION 7 General matters 7.1 . Describe how the proposed concentration is likely to affect the interests of intermediate and ultimate consumers', and the development of technical progress . 7.2 . In the event that the Commission finds that the operation notified does not constitute a concentration within the meaning of Article 3 of Regulation (EEC) No 4064/89, do you request that it be treated as an application within the meaning of Article 2 or a notification within the meaning of Article 4 of Regula ­ tion No 17, as an application within the meaning of Article 12 or a notification within the meaning of Article 14 of Regulation (EEC) No 1017/68, as an application within the meaning of Article 12 of Regu ­ lation (EEC) No 4056/86 or as an application within the meaning of Article 3 (2) or Article 5 of Regula ­ tion (EEC) No 3975/87 ? SECTION 8 Declaration The notification must conclude with the following declaration which is to be signed by or on behalf of all the notifying parties. The undersigned declare that the information given in this notification is correct to the best of their know ­ ledge and belief, that all estimates are identified as such and are their best estimates of the underlying facts and that all the opinions expressed are sincere. They are aware of the provisions of Article 14 ( 1 ) b of Regulation (EEC) No 4064/89. Place and date : Signatures : 14. 8 . 90 Official Journal of the European Communities No L 219/ 19 GUIDANCE NOTE I (*) CALCULATION OF TURNOVER FOR CREDIT AND OTHER FINANCIAL INSTITUTIONS (Article 5 (3) (a)) For the calculation of turnover for credit institutions and other financial institutions, we give the following example (proposed merger between bank A and bank B) I. Consolidated balance sheets (in million ecu) Assets Bank A Bank B Loans and advances to credit institutions 20 000 1 000  to credit institutions within the Community : (10 000) (500)  to credit institutions within one (and the same) Member \ State X : (5 000) (500) Loans and advances to customers 60 000 4 000  to Community residents : (30 000) (2 000)  to residents of one (and the same) Member State X : (15 000) (500) Other assets : 20 000 1 000 Total assets : 100 000 6 000 II . Calculation of turnover In place of turnover, the following figures shall be used : Bank A Bank B I. Aggregate worldwide turnover is replaced by one-tenth of total assets : 10 000 600 the total sum of which is more than ECU 5 000 million. 2. Community-wide turnover is replaced by, for each bank, one-tenth of total assets multiplied by the ratio between loans and advances to credit institutions and customers within the Community ; to the total sum of loans and advances to credit institutions and customers. Bank A Bank B This is calculated as follows : one-tenth of total assets : 10 000 600 which is multiplied for each bank by the ratio between : loans and advances to credit institutions and customers 10 000 500 within the Community 30 000 2 000 40 000 2 500 and the total sum of loans and advances to credit institutions 20 000 1 000 and customers 60 000 4 000 80 000 5 000 For Bank A : 10 000 multiplied by (40 000:80 000)  5 000 Bank B : 600 multiplied by ( 2 500 : 5 000)  300 which exceeds ECU 250 million for each of the banks. (*) In the following guidance notes, the terms 'institution' or 'undertaking' are used subject to the exact delimitation in each case. ,( No L 219/20 Official Journal of the European Communities 14. 8 . 90 3 . Total turnover within one (and the same) Member State X Bank A 10 000 Bank B 600is replaced by one-tenth of total assets : which is multiplied for each bank by the ratio between loans and advances to credit institutions and customers within one and the same Member State X ; to the total sum of loans and advances to credit institutions and customers. This is calculated as follows : loans and advances to credit institutions and custodiers within one (and the same) Member State X Bank A 5 000 15 000 Bank B 500 500 20 000 1 000 and the total sum of loans and advances to credit institutions and customers For 80 000 5 000 Bank A : 10 000 multiplied by (20 000:80 000) &gt;  2 500 Bank B : 600 multiplied by ( 1 000 : 5 000)  120 Result : 50 % of bank A's and 40 % of bank B's Community-wide turnover are achieved in one (and the same) Member State X. III . Conclusion : Since (a) the aggregate worldwide turnover of bank A plus bank B is more than ECU 5 000 million ; (b) the Community-wide turnover of each of the banks is more than ECU 250 million ; and (c) each of the banks achieve less than two-thirds of its Community-wide turnover in one (and the same) Member State, the proposed merger would fall under the scope of the Regulation. GUIDANCE NOTE II CALCULATION OF TURNOVER FOR INSURANCE UNDERTAKINGS (Article 5 (3) (a)) For the calculation of turnover for insurance undertakings, we give the following example (proposed concen ­ tration between insurances A and B) : I. Consolidated profit and loss account (in million ecu) Income Insurance A Insurance B Gross premiums written 5 000 300  gross premiums received from Community residents : (4 500) (300)  gross premiums received from residents of one (and the same) Member State X : (3 600) (270) Other income : 500 50 Total income : 5 500 350 II. Calculation of turnover 1 . Aggregate worldwide turnover is replaced by the value of gross premiums written worldwide, the sum of which is ECU 5 300 million. 2. Community-wide turnover is replaced, for each insurance undertakings, by the value of gross premiums written with Community residents. For each of the insurance undertakings, this amount is more than ECU 250 million. 14. 8 . 90 Official Journal of the European Communities No L 219/21 3 . Turnover within one (and the same) Member State X is replaced, for insurance undertakings, by the value of gross premiums written with residents of one (and the same) Member State X. For insurance A, it achieves 80 % of its gross premiums written with Community residents within Member State X, whereas for insurance B, it achieves 90 % of its gross premiums written with Commu ­ nity residents in that Member State X. III . Conclusion Since (a) the aggregate worldwide turnover of insurances A and B, as replaced by the value of gross premiums written worldwide, is more than ECU 5 000 million ; (b) for each of the insurance undertakings, the value of gross premiums written with Community residents is more than ECU 250 million ; but (c) each of the insurance undertakings achieves more than two-thirds of its gross premiums written with Community residents in one (and the same) Member State X, the proposed concentration would not fall under the scope of the Regulation. GUIDANCE NOTE III CALCULATION OF TURNOVER FOR JOINT UNDERTAKINGS A. CREATION OF A JOINT UNDERTAKING (Article 3 (2)) In a case where two (or more) undertakings create a joint undertaking that constitutes a concentration, turnover is calculated for the undertakings concerned. B. EXISTENCE OF A JOINT UNDERTAKING (Article 5 (5)) For the calculation of turnover in case of the existence of a joint undertaking C between two undertakings A and B concenred in a concentration, we give the following example : I. Profit and loss accounts (in million ecu) Turnover Undertaking A Undertaking B Sales revenues worldwide  Community Member State Y 10 000 (8 000) (4 000) 2 000 (1 500) (900) (in million ecu) Turnover Joint undertaking C Sales revenues worldwide  with undertaking A  with undertaking B 100 (20) (10) Turnover with third undertakings  Community-wide  in Member State Y 70 (60) (50) II. Consideration of the joint undertaking (a) The undertaking C is jointly controlled (in the meaning of Article 3 (3) and (4)) by the undertakings A and B concerned by the concentration, irrespective of any third undertaking participating in that under ­ taking C. (b) The undertaking C is not consolidated by A and B in their profit and loss accounts. (c) The turnover of C resulting from operations with A and B shall not be taken into account. (d) The turnover of C resulting from operations with any third undertaking shall be apportioned equally amongst the undertakings A and B, irrespective of their individual shareholdings in C. (e) Any joint undertaking existing between one of the undertakings concerned and any third undertaking shall (unless already consolidated) not be taken into account. No L 219/22 Official Journal of the European Communities 14. 8 . 90 III . Calculation of turnover (a) Undertaking A's aggregate worldwide turnover shall be calculated as follows : ECU 10 000 million and 50 % of C's worldwide turnover with third undertakings (i. e. ECU 35 million), the sum of which is ECU 10 035 million. Undertaking B's aggregate worldwide turnover shall be calculated as follows : ECU 2 000 million and 50 % of C's worldwide turnover with third undertakings (i. e. ECU 35 million), the sum of which is ECU 2 035 million. (b) The aggregate worldwide turnover of the undertakings concerned is ECU 12 070 million. (c) Undertaking A achieves ECU 4 025 million within Member State Y (50 % of C's turnover in this Member State taken into account), and a Community-wide turnover of ECU 8 030 million (including 50 % of C's Community-wide turnover) ; and undertaking B achieves ECU 925 million within Member State Y (50% of C's turnover in this Member State taken into account), and a Community-wide turnover of ECU 1 530 million (including 50 % of C's Community-wide turnover. IV. Conclusion Since (a) the aggregate worldwide turnover of undertakings A and B is more than ECU 5 000 million, (b) each of the undertakings concerned by the concentration achieves more than ECU 250 million within the Community, (c) each of the undertakings concerned (undertaking A 50,1 % and undertaking B 60,5 %) achieves less than two-thirds of its Community-wide turnover in one (and the same) Member State Y, the proposed concentration would fall under the scope of the Regulation. GUIDANCE NOTE IV APPLICATION OF THE TWO-THIRDS RULE (Article 1 ) For the application of the two-thirds rule for undertakings, we give the following examples {proposed concentration between undertakings A and B) : I. Consolidated profit and loss accounts EXAMPLE 1 (in million ecu) Turnover Undertaking A Undertaking B Sales revenues worldwide  within the Community :  in Member State X : 10 000 (8 000) (6 000) 500 (400) (200) EXAMPLE 2 (a) (in million ecu) Turnover Undertaking A Undertaking B Sales revenues worldwide  within the Community :  in Member State X : 4 800 (2 400) (2100) 500 (400) (300) EXAMPLE 2 (b) same figures as in example 2 (a), BUT undertaking B achieves ECU 300 million in Member State Y. 14. 8 . 90 Official Journal of the European Communities No L 219/23 II. Application of the two-thirds rule EXAMPLE 1 1 . Community-wide turnover is, for undertaking A, ECU 8 000 million and for undertaking B ECU 400 million . 2. Turnover in one (and the same) Member State X is, for undertaking A (ECU 6 000 million), 75 % of its Community-wide turnover and is, for undertaking B (ECU 200 million), 50 % of its Community-wide turnover. 3 . Conclusion In this case, although undertaking A achieves more than two-thirds of its Community-wide turnover in Member State X, the proposed concentration would fall under the scope of the Regulation due to the fact that undertaking B achieves less than two-thirds of its Community-wide turnover in Member State X. EXAMPLE 2 (a) 1 . Community-wide turnover of undertaking A is ECU 2 400 million and of undertaking B, ECU 400 million. 2. Turnover in one (and the same) Member State X is, for undertaking A, ECU 2 100 million (i. e. 87,5 % of its Community-wide turnover) ; and, for under ­ taking B, ECU 300 million (i. e. 75 % of its Community-wide turnover). 3 . Conclusion In this case, each of the undertakings concerned achieves more than two-thirds of its Community-wide turnover in one (and the same) Member State X ; the proposed concentration would not fall under the scope of the Regulation. EXAMPLE 2 (b) Conclusion In this case, the two-thirds rule would not apply due to the fact that undertakings A and B achieve more than two-thirds of their Community-wide turnover in different Member States X and Y. Therefore, the proposed concentration would fall under the scope of the Regulation. No L 219/24 Official Journal of the European Communities 14. 8 . 90 ANNEX II Holidays in 1990 B DK D GR E F IRL I L NL p UK New Year : 1 . 1 . X X X X X X X X X X X X New Year : 2. 1 . LJll \ x (&gt;) Carnival Monday : 26. 2. || X LlF St. Patrick : 19. 3 . ||llll X l X0 Maundy Thursday : 1 2. 4. II X l ll X 1 Good Friday : 13 . 4. || X X X X X L ¯l X X X Easter Monday : 16. 4. X X X X X X X X X X Anniversary of the Liberation : 25. 4. X \ Liberty Day : 25. 4. \ ll X The Queen's Birthday : 30. 4. \ X Labour Day : 1 . 5 . X l X X X X X X X May holiday : 7. 5 . l . X Armistice 1945 : 8 . 5 . 1 l X General Prayer Day : 11 . 5 . X Li I Ascension : 24. 5 . X X X X X X ESpring holiday : 28 . 5 . l l I X Whit Monday : 4. 6 . X X X X X X X X \ Constitution Day : 5. 6. X Corpus Christi : 14. 6 . X 0 I X Orangeman's Day : 12. 7 . X (2) St. James : 24. 7. l \ X First Monday in August : 6. 8 . \ l X l L x (') Friedensfest : 8 . 8 . ' X (4) J l l Assumption : 1 5. 8 . X l XH X X X X X l X Summer Bank holiday : 27. 8 . l l X Republic Day : 5. 10 . i I X National holiday : 12. 10 . X J I l l Bank holiday : 29. 10 . X All Saints : 1 . 11 . X X ( «) X X X X X All Souls : 2. 11 . X \ Dynasty Day : 15. 11 . X l \ l Repentance Day : 21 . 11 . X \ \ Constitution Day : 6. 12. X l Christmas : 25. 12. X X X X X X X X X X X X Second day of Christmas : 26. 12. X X X X \ X X X X X (') Scotland. (2) Northern Ireland. (3) Baden-WÃ ¼rttemberg, Bayern, Hessen , Nordrhein-Westfalen, Rheinland-Pfalz, Saarland. (4) City of Augsburg (Bayern). (*) Saarland and Bayern, Bayern, public holiday in administrative districts with a predominantly Catholic population , n Baden-Wiirttemberg, Bayern, Nordrhein-Westfalen , Rheinland-Pfalz, Saarland. 14. 8 . 90 Official Journal of the European Communities No L 219/25 Commission New Year's Day 1 January Day after New Year's Day 2 January Holy/Maundy Thursday 12 April Good Friday 13 April Easter Monday 16 April Labour Day 1 May Anniversary of the declaration by Robert Schuman 9 May Ascension Day 24 May Day after Ascension Day 25 May Whit Monday 4 June Assumption Day 15 August All Saints Day 1 November All Souls Day 2 November Christmas 24 December 25 December 26 December 27 December 28 December 29 December 30 December 31 December